DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.  Claims 1-4, 6-11, 13, and 15-18 are pending.
 
Claim Interpretation
	Applicants require an ‘ink’ coating.  Applicants’ specification does not appear to explicitly define the term ‘ink’, but sets forth that the ink coating may be applied by spraying (ink-jet printing) and dipping (present specification, paragraph 0030).  The term ‘ink’ is considered under broadest reasonable interpretation in light of the specification, and is understood to be a liquid material useful for writing and printing, where the liquid may be a material in the form of a solution, sol, gel, or equivalent, the liquid being usable in writing or printing.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyama et al. (PGPub US 2001/0029976).
Regarding applicants’ claim 1, Takeyama et al. disclose photovoltaic element module comprising a front-surface-side conductive foil (first component) connected to a back-surface-side foil (second component) by laser welding where a color ink is coated onto the front-surface-side foil in the region where the front-surface-side foil overlaps the back-surface-side foil.  See Example 3- paragraphs 0162-0167 and figures 6B and 6C.
With regards to the reflectivity of the materials, Takayama et al. disclose forming of the front-surface-side foil from copper (Example 1 - paragraph 0147, referring to example 1 where details are provided not repeated in Example 3, paragraph 0164).  Copper reflects more than 98.0% of laser light having a wave-length of 1.06µm (paragraph 0090), where the colored ink disclosed with respect to Example 3 have an absorptivity of 30% at a wavelength of 1.06µm (paragraph 0167 and 0169).  Given that the colored ink absorbs 30% of the laser light where the copper surface of the front-surface-side foil reflects more than 98.0% of the laser light, the ink coating has a lower reflectivity than the surface of the front-surface-side soil, and the coated first-surface-side foil would have a reflectance which does not exceed 70% (given 30% absorption).
With regards to the independent molding of the first and second components, Takeyama et al. discloses the welding of a front-surface-side foil and a back-surface-side foil (i.e. independently provided components ; paragraphs 0164-0166).  The term ‘molded’ is a product-by-process limitation but is understood broadly to mean ‘formed’.  The foils of Takeyama et al. are separate foils and therefore have been independently formed and subsequently connected by welding, thereby satisfying the presently claimed requirement of ‘separately molded and connected by welding’.
Regarding applicants’ claims 2-4, the colored ink is provided as a coating by felt pen, by ink-jet, and by silk screen printing (paragraphs 0167-0169). 
Regarding applicants’ claims 6 and 7, both the front-surface-side foil and the back-surface side foil are formed of copper (Example 1 - paragraphs 0144 and 0147, referring to example 1 where details are provided not repeated in Example 3, paragraph 0164).  
Regarding applicants’ claim 8, the connected front-surface-side and back-surface-side foils provide electrical conductivity between photovoltaic elements.  The requirement that the connected assembly is “configured for” connecting electrically conductive materials inside a battery is a functional limitation which limits the connected assembly to those materials of configurations which would be capable of connecting electrically conductive materials inside a battery.  Given that the front-surface-side foil and the back-surface-side foil are formed of copper, electrically connected by welding, and electrically connect photovoltaic elements provides the necessary structure to meet the claimed functional requirement. The presence of other components of the photovoltaic elements does not preclude it form connecting conductive materials inside a battery. 
Regarding applicants’ claim 9, the claimed requirement of a core does not limit the configuration of the first component beyond having a structure such that it could serve as a core for a flat cable. Takeyama et al. disclose the front-surface-side foil to be in the form of a strip (paragraph 0147, figure 6B, and figure 6C) which could be the core of a flat cable.  It is noted that the claim does not limit the first component to a ‘flat’ configuration so long as it could be used as a core in a cable that is flat.
Regarding applicants’ claim 10, the welds are depicted as points (#310, figure 6B), which is one or more welding connection spots as presently required.
Regarding applicants’ claim 13, the front-surface-side foil is formed from copper (Example 1 - paragraph 0147, referring to example 1 where details are provided not repeated in Example 3, paragraph 0164), which is coated with a colored ink having an absorptivity of 30% at a wavelength of 1.06µm (paragraph 0167 and 0169).  Given that the colored ink absorbs 30% of the laser light the coated first-surface-side foil would have a reflectance which does not exceed 70% (given 30% absorption).
Regarding applicants’ claim 16, the term ‘continuously’ is understood to mean that in the coating region, the coating is absent any substantial or intentional breaks or gaps in the coating and that the coating has not been applied in a discontinuous pattern, or applied such that portions of the underlying front-surface-side foil are exposed. The colored ink (#313) is coated on the first-surface-side foil prior to welding (paragraph 0167) and is provided continuously on the upper surface of the front-side-surface foil (figure 6B).
Regarding applicants’ claim 17, the phrase ‘completely adhered’ is understood to be adhered to such as degree that it does not easily fall off prior to welding (present specification, paragraph 0030).  The colored ink is coated on the surface of the first-surface-side foil in order to improve weldability due to the high reflectivity of copper (paragraphs 0085-0088, and 0093). The colored ink coating is understood to be sufficiently adhered as to not fall off easily prior to welding because the coating is applied to absorb the welding laser light and therefore must be present on the surface during the welding operation of provide the intended improvement.  Given that the colored ink coating is understood the be sufficiently adhered as to not easily fall off prior to welding, the coating of Takeyama et al. meets the presently claimed requirement of being completely adhered.
Regarding applicants’ claim 18, after welding the colored ink coating is interrupted by the presence of welding points (#310, figure 6B) and is therefore discontinuous after the front-surface-side foil is welded to the back-surface-side foil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama et al. (PGPub US 2001/0029976).
Regarding applicants’ claim 11, Takeyama et al. disclose photovoltaic element module comprising a welded connection as discussed above with respect to claim 1 where the weld is provided as a plurality of weld points (#310 - Figure 6B, paragraph 0167), but does not appear to explicitly disclose the weld connection to be configured as a linear trace.  However the selection of a weld configuration is within the ordinary level of skill based on engineering design considerations.  One of ordinary skill in the art would have found it obvious to select a weld configuration that provides the desired balance of joint properties, based on known design considerations including configurations conforming to the claimed requirement.  Applicants’ specification has been reviewed with respect to the differences exhibited by connections including spot welds as opposed to those including a linear trace.  The present specification at paragraph 0031 states that “The welding operation may be single welding to form one welded connection spot, or multiple welding to form a plurality of welded connection spots.” and further “The welding operation may be continuous welding; i.e., the laser beam is moved at such a speed that the welded connection traces between the first component 101 and the second component 301 are linear.”  Given no additional guidance, and no evidence of criticality, with respect to each welding configuration, the selection of the weld configuration is a selection based on consideration within the ordinary level of skill in the art. 
Regarding applicants’ claim 15, Takeyama et al. do not explicitly state in example 3 that the colored ink coating has a uniform thickness, however Takeyama et al. disclose that it is preferred to select an ink application method which enables the ink to be uniformly applied in order to improve welding stability (paragraph 0095).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to apply the colored ink coating in a uniform manner such as to improve welding stability.  Where the coating is applied uniformly it would be expected to have a uniform thickness.

Response to Amendments and Arguments
	Applicants’ amendments to the claims have distinguished the claims over Bolan (US Patent 4,023,005).  Following and updated search and consideration of applicants’ amended claims new grounds of rejection have been deemed appropriate and have been set forth above.  Applicants’ arguments support the conclusion that the amended claims distinguish over Bolan but are moot with regards to the newly entered rejections over Takeyama et al.  This action is NON-FINAL.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784